Lifson, J., dissents
in part and votes to dismiss the appeal from the order, reverse the order and judgment, grant the motion for summary judgment, deny the cross motion to dismiss the proceeding, grant the petition to the extent that the matter is remitted to the Supreme Court, Nassau County, for the entry of a judgment directing the respondents to reduce those assessments that fail to comply with RPTL 1805 (1), and otherwise deny the petition, with the following memorandum:
For all the reasons set forth in the dissent of Justice Spolzino, the order and judgment at issue must be reversed. I add the following pertinent observations.
No one disputes the overriding reality which provides the context of the present litigation, to wit, that by utilizing an assessment formula based on 1938 construction costs and 1964 land values, over the passage of time gross disparities have arisen in the assessment of the various residential properties located in the County of Nassau. No matter how couched, the only issue squarely presented to the court is whether the County may apply “a quick fix” to address these inequities, or whether RPTL requires the County to “phase in” such solution within the limitation set forth by RPTL 1805 (1), to wit, 6% per year without exceeding 20% in any five consecutive years.
For the reasons well stated by my dissenting colleague, in which I fully concur, I conclude that to condone the County’s machinations would effectively nullify the protection afforded by RPTL 1805 and would destroy any semblance of transparency to the assessment process. At the heart of the present controversy is the alleged manipulation of the fractional assessment rate used.
In the instant case the conceded facts are that the fractional assessment rate employed by the assessing unit was driven solely *98by the necessity of confining the number of parcels qualifying for RPTL 1805 to an arbitrarily selected figure of .5% of the total parcels in the assessing unit per the stipulation of settlement in Coleman v County of Nassau (Nassau County Index No. 30380/97). Such utilization of a fractional assessment rate for other than its intended purpose is not proper (cf. Matter of Town of Riverhead v New York State Bd. of Real Prop. Servs., 5 NY3d 36; Matter of City of Lackawanna v State Bd. of Equalization & Assessment of State of N.Y., 16 NY2d 222 [1965]). If one were to believe that the fractional assessment rate was credible, one would have to believe that the value of real property in Nassau County more than quadrupled in the two years following the initiation of full revaluation. Given that the valuations were based on recent appraisals based on full valuation, such supposition strains credulity.
The Supreme Court’s reliance on assessment practices in the City of New York is misplaced. First, the fact that a similar reduction in the fractional assessment rates was employed in the city is not dispositive. The propriety of the City’s actions are not now before this Court. The record does not indicate the precise methodology employed and whether the ratio of the total assessment to the total value of the properties within the city approximated the rate utilized. Assuming that the rate was utilized solely to recapture increased values of more highly valued properties, no authority for such misapplication of a fractional assessment rate has been demonstrated. Second and more significantly, the Supreme Court ignored the fact that the City reduced the fractional assessment rate incrementally over a 12-13 year period resulting in a 72% reduction, an average annualized rate reduction of 5.5-5.9% (i.e., within the yearly statutory limits),* compared to back-to-back 50% reductions in the County’s fractional assessment rate. I see nothing contained in this analysis or that of Justice Spolzino which would prevent the County from implementing a reassessment based on fair value on a continued incremental basis within the limitations of RPTL 1805. Lastly, I note that the New York City scenario was not a result of any legal proceedings nor otherwise subject to the provisions of a court ordered stipulation. In this case, the very terms of the stipulation require that it be done equitably. It is not equitable to deny any taxpayer the protections of graduated phase-in of reassessment not to exceed 20% in any five-*99year period afforded to them by their duly elected Legislature. Nor is it equitable to contrive a formula that affords .5% of property owners such protection without any rationale while denying the same protection to the remaining 99.5% of the property owners. Accordingly, based on my view of RPTL 1805, the determination of the Supreme Court under review should be reversed.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the order and judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondents payable by the petitioners.

 Whether in any five-year period the reduction exceeded 20% cannot be discerned from the record.